Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2181885.
For claim 1, EP 885 discloses a vehicle seat detachably attached to a floor (FIGS.1A-C) of a vehicle, comprising: 
a seat body configured to support an occupant (not shown); and 
a lock mechanism (FIG.3) disposed below a rear portion of the seat body, detachably attached to a first striker (S) provided on the floor, 
and including a first lock part (housing 3,4) that has a first lock groove (3a,4b) configured to be engaged with the first striker (S), and 
a cover (shield 10) configured to be displaced between an exposing position to expose the first lock groove and a covering position to cover at least a part of the first lock groove.  
EP 885 lacks the lock mechanism including a second striker provided on the floor disposed before a front portion of the seat body in front of the first striker, and a second lock part having a second lock groove configured to be engaged with the second striker.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a second striker and lock part in front of the first striker and before a front portion of the seat body (at B, FIGS.1A-C) for it is a mere duplication of part since it would be obvious to allow the seat body to be completely removable. (See MPEP 2144.04 (iv)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
For claim 11, the cover is formed in a bag shape (in that a cross-sectional shape thereof is curved as seen in FIG.3) and configured to cover an entirety of the first lock groove in a state where the cover is disposed in the covering position.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘855 as applied above. 
For claim 12, EP 855 discloses the cover formed in a plate shape (in that it is flat, smooth, and even along a bottom surface thereof, see FIGS.2,4). 
EP 855 lacks the cover configured to cover only a part of the first lock groove in a state where the cover is disposed in the covering position.
It would have been obvious to one of ordinary skill in the art to have modified the cover of EP 855 to allow the cover configured to cover only a part of the groove as an obvious design expedient based on the cost of materials and ease of manufacture. 
Since applicant has not disclosed that having the cover only a part of the groove solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that the cover of EP 855 would perform equally well.
The choice to modify is deemed to have been an obvious design choice based on the size and shape of the groove to which the device engages and the amount or degree of overlap/coverage of the groove. Changing the cover to reflect this would not change the use of the device or produce an unexpected result.

Allowable Subject Matter
Claims 2-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Auto-mated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616